Exhibit 10.1




2019 Stock Option
Terms and Conditions
2018 Equity and Incentive Compensation Plan


1.    Grant of Stock Option. Macy’s, Inc. (the “Company”) has granted to
Optionee a stock option (the “Option”) to purchase shares of Common Stock (the
“Optioned Shares”), subject to the terms, conditions, and restrictions set forth
herein and in the Macy’s, Inc. 2018 Equity and Incentive Compensation Plan (the
“Plan”). The number of Optioned Shares and the price at which the Optioned
Shares may be purchased (the “Option Price”) are shown on the Stock Option Award
Letter (the “Award Letter”) to which these Terms and Conditions expressly apply.
These Terms and Conditions and the Award Letter together constitute an Evidence
of Award, as defined in the Plan. The Option is a nonqualified stock option and
shall not be treated as an “incentive stock option” within the meaning of
Section 422 of the Code.


2.    Term of Option. The term of the Option (the “Term”) shall commence on the
grant date shown on the Award Letter (the “Date of Grant”) and, unless earlier
terminated in accordance with Section 6 hereof, shall expire at the close of
business on the date which is ten (10) years from the Date of Grant.


3.    Right to Exercise. Subject to expiration or earlier termination of the
Option, the Optioned Shares shall vest and become exercisable in accordance with
the vesting schedule detailed in the Award Letter.


4.    Notice of Exercise; Payment. To the extent then exercisable, the Option
may be exercised, in whole or in part, by written notice to the Company stating
the number of Optioned Shares being exercised and the manner of payment.
Optionee shall comply with all regulatory requirements applicable to the
issuance of Common Shares and shall execute any documents the Company deems
necessary or advisable.


(a) Payment of the purchase price for the Optioned Shares being exercised shall
be tendered in full with the notice in cash, check or other cash equivalent
acceptable to the Company. As soon as practicable, but no later than 30 days
after receipt of notice of exercise, the Company shall direct issuance of the
Optioned Shares purchased.


(b) Optionee may pay the purchase price by making arrangements satisfactory to
the Company with a broker that is a member of the Financial Industry Regulatory
Authority, Inc. to sell a sufficient number of Optioned Shares being purchased
so that the net proceeds of the sale transaction will at least equal the amount
of the aggregate Option Price, plus interest at the “applicable Federal rate”
within the meaning of Section 1274 of the Code, for the period from the date of
exercise to the date of payment, and pursuant to which the broker undertakes to
deliver to the Company the Option Price, plus such interest, not later than the
settlement date of the sale transaction (this payment mechanism is referred to
as the “Cashless Exercise Program”).


(c) If there is no Cashless Exercise Program in effect at the time the Company
receives notice of exercise, Optionee may also tender the Option Price by (i)
the actual or constructive transfer to the Company of nonforfeitable,
non-restricted Common Shares that have been owned by Optionee for more than six
months prior to the date of exercise, valued at their Market Value per Share or
(ii) any combination of the foregoing methods of payment, including a partial
tender in cash and a partial tender in nonforfeitable, nonrestricted Common
Shares.


Stock Option Terms and Conditions
CMD Purview March 2019
1

--------------------------------------------------------------------------------






5.    Termination of Option. Except as provided in Section 6 below, the Option
shall terminate automatically and without further notice at the end of the Term.
Optioned Shares not exercised prior to the end of the Term shall be immediately
forfeited and may no longer be exercised.


6.    Vesting and Exercisability Following Certain Events. Optionee (or his or
her guardian, legal representative, estate or beneficiary, as applicable) shall
have the right to exercise the Option following the occurrence of the following
events:


(a) General. Except as otherwise provided in this Section 6, in the event
Optionee’s employment with the Company is terminated for any reason, all
unvested Optioned Shares shall be immediately forfeited, and all vested Optioned
Shares shall remain exercisable through the earlier of 90 days following the
effective date of termination of employment or expiration of the Term.


(b) Termination of Employment Without Cause. Except as otherwise provided in
Sections 6(d) through 6(j) below, or as provided on a case-by-case basis by the
Board, unvested Optioned Shares shall continue to vest and become exercisable in
accordance with their terms to the same extent that such unvested Optioned
Shares would have vested had Optionee remained in continuous employment with the
Company for one year following Optionee’s termination of employment, if (i) as
of the Date of Grant, Optionee is a participant in the Company’s Senior
Executive Severance Plan, (ii) Optionee’s employment with the Company is
terminated without Cause (as defined in Section 21) other than as described in
Section 6(k) (an “Involuntary Termination”), and (iii) Optionee complies with
the provisions of Section 6(i) below. Those Optioned Shares and any other vested
but unexercised Optioned Shares shall be exercisable through the earlier of two
years following the effective date of termination of employment or expiration of
the Term. Notwithstanding the foregoing, if, as of the effective date of such
termination of employment, Optionee is (i) between the ages of 55 and 61 and has
at least ten years of vesting service or (ii) age 62 or over and has at least
five years of vesting service, the provisions of Sections 6(h) and 6(i)
governing exercisability and/or forfeiture of vested but unexercised Optioned
Shares following retirement shall apply.


(c) Termination of Employment for Cause. In the event Optionee’s employment with
the Company is terminated for Cause, all Optioned Shares (vested or unvested)
shall immediately be forfeited as of the effective date of termination.


(d) Death During Active Employment of Optionee Under Age 55, or Age 55-61 With
Less Than 10 Years of Vesting Service or Age 62+ With Less than 5 Years of
Vesting Service. If Optionee is under age 55, age 55 to 61 with less than ten
years of vesting service or age 62 and over with less than five years of vesting
service, and dies while employed by the Company, all unvested Optioned Shares
shall vest and become immediately exercisable in full. Those Optioned Shares and
any other vested but unexercised Optioned Shares shall continue to be
exercisable through the earlier of three years after Optionee’s death or
expiration of the Term.


(e) Death During Active Employment of Optionee Age 55-61 With at Least 10 Years
of Vesting Service. If Optionee is age 55 to 61 with at least ten years of
vesting service and dies while employed by the Company, all unvested Optioned
Shares shall vest and become immediately exercisable in full. Those Optioned
Shares shall continue to be exercisable through the earlier of three years after
Optionee’s death or expiration of the Term. Any vested but unexercised Optioned
Shares as of the date of death shall continue to be exercisable through
expiration of the Term.




Stock Option Terms and Conditions
CMD Purview March 2019
2

--------------------------------------------------------------------------------




(f) Death During Active Employment of Optionee Age 62 + With at Least 5 Years of
Vesting Service. If Optionee is age 62 or over with at least five years of
vesting service and dies while employed by the Company, all unvested Optioned
Shares shall vest and become immediately exercisable in full. Those Optioned
Shares and any vested but unexercised Optioned Shares as of the date of death
shall continue to be exercisable through expiration of the Term.


(g) Death Within 90 Days Following Termination of Employment of Optionee Under
Age 55, or Age 55-61 With Less Than 10 Years of Vesting Service or Age 62+ With
Less than 5 Years of Vesting Service. If Optionee is under age 55, age 55 to 61
with less than ten years of vesting service or age 62 and over with less than
five years of vesting service, and dies within 90 days after termination of
employment, all vested but unexercised Optioned Shares as of the date of death
shall continue to be exercisable through the earlier of 90 days after the date
of Optionee’s death or the expiration of the Term; provided, however, that if
Optionee’s death occurs within one year of the Date of Grant, the Option shall
terminate upon the date of death.
 
(h) Retirement. If Optionee retires under a Company sponsored IRS qualified
retirement plan:
(i)
At age 55 through 61 with at least ten years of vesting service, then



(1)
any vested but unexercised Optioned Shares as of the effective date of
retirement shall continue to be exercisable through expiration of the Term; and



(2)
any Optioned Shares that were not vested as of the effective date of retirement
shall be forfeited; and



(ii)
At age 62 or over with at least five years of vesting service, then



(1)
any vested but unexercised Optioned Shares as of the effective date of
retirement shall continue to be exercisable through expiration of the Term; and



(2)
any Optioned Shares granted at least six months prior to the effective date of
retirement that were not vested as of the effective date of retirement shall
continue to vest in accordance with the vesting schedule detailed in the Award
Letter, and shall be exercisable through expiration of the Term; and



(3)
Any Optioned Shares granted less than six months prior to the effective date of
retirement that were not vested as of the effective date of retirement shall be
forfeited.



The provisions of this Section 6(h) shall continue to apply if Optionee dies
following retirement.


(i) Violation of Restrictive Covenants. Notwithstanding the provisions of
Section 6(b) and 6(h) above, all Optioned Shares (vested and unvested) shall be
forfeited immediately and may no longer be exercised upon the occurrence of any
of the following events:


(i) Following voluntary or involuntary retirement or Involuntary Termination and
prior to one year [24 months for CEO] following retirement or involuntary
Termination, as applicable, Optionee renders personal services to a Competing
Business (as defined in Section 21) in any manner, including, without
limitation, as employee, agent, consultant, advisor, independent


Stock Option Terms and Conditions
CMD Purview March 2019
3

--------------------------------------------------------------------------------




contractor, proprietor, partner, officer, director, manager, owner, financer,
joint venturer or otherwise; or


(ii) Following voluntary or involuntary retirement or Involuntary Termination
and prior to 24 months following retirement or Involuntary Termination, Optionee
directly or indirectly solicits or otherwise entices any of the Company’s
employees to resign from their employment with the Company, whether individually
or as a group; or


(iii) At any time following voluntary or involuntary retirement or Involuntary
Termination, Optionee discloses or provides to any third party, or uses,
modifies, copies or adapts any of the Company’s Confidential Information (as
defined in Section 21).


An involuntary retirement occurs when the employment of an Optionee who
satisfies the age and years of service criteria described in Section 6(h) above
is terminated by the Company without Cause or is terminated by Optionee with
Good Reason (as defined in Section 21) within the 24-month period following a
Change in Control (as defined in the Plan). If there are no Optioned Shares
outstanding at the time a restrictive covenant is violated, the Company may
pursue other legal remedies.


(j) Disability. If Optionee becomes permanently and totally disabled while an
active employee of the Company, all unvested Optioned Shares shall vest and
become immediately exercisable in full. Those Optioned Shares and any other
vested but unexercised Optioned Shares shall continue to be exercisable through
the expiration of the Term.


(k) Termination Following a Change in Control. If, within the 24-month period
following a Change in Control, Optionee’s employment is terminated by the
Company without Cause or if Optionee voluntarily terminates employment with Good
Reason and is a participant in the Company’s Change in Control Plan, then all
unvested Optioned Shares shall vest and become immediately exercisable in full.
Those Optioned Shares and any other vested but unexercised Optioned Shares shall
continue to be exercisable through the earlier of 90 days following termination
of employment or expiration of the Term; provided, however, that if as of the
effective date of such termination, Optionee is (i) between the ages of 55 and
61 and has at least ten years of vesting service or (ii) age 62 or over and has
at least five years of vesting service, the provisions of Sections 6(h) and 6(i)
governing exercisability and/or forfeiture of vested but unexercised Optioned
Shares following retirement shall apply.


The continuous employment of Optionee with the Company shall not be deemed to
have been interrupted by reason of the transfer of Optionee’s employment among
the Company, its subsidiaries, divisions and affiliates or a leave of absence
approved by the Company.


7.    Clawback. Any incentive-based compensation received by Optionee from the
Company hereunder or otherwise (including any proceeds realized from any
exercise of an Option and/or sale of the Optioned Shares) shall be subject to
recovery by the Company in the circumstances and manner provided in any
Incentive-Based Compensation Recovery Policy that may be adopted or implemented
by the Company and in effect from time to time on or after the date hereof, and
Optionee shall effectuate any such recovery at such time and in such manner as
the Company may specify. For purposes of these Terms and Conditions, the term
“Incentive-Based Compensation Recovery Policy” means any policy of the type
contemplated by Section 10D of the Securities Exchange Act of 1934, any rules or
regulations of the Securities and Exchange Commission adopted pursuant thereto,
or any related rules or listing standards of any national securities exchange or
national securities association applicable to the Company.




Stock Option Terms and Conditions
CMD Purview March 2019
4

--------------------------------------------------------------------------------




8.    No Employment Contract. Nothing contained in the Award Letter or these
Terms and Conditions shall confer upon Optionee any right with respect to
continued employment by the Company, or limit or affect the right of the Company
to terminate the employment or adjust the compensation of Optionee.


9.    Taxes and Withholding. If the Company is required to withhold any federal,
state, local or foreign tax in connection with the exercise of the Option, and
the amounts available to the Company for such withholding are insufficient, it
shall be a condition to such exercise that Optionee pay or make provisions
satisfactory to the Company for payment of the tax. Unless Optionee makes
alternative arrangements satisfactory to the Company prior to exercise of the
Option, Optionee will satisfy the minimum statutory tax withholding obligations
by providing for the sale of enough shares to generate proceeds that will
satisfy the withholding obligation or surrendering to the Company a portion of
the shares of Common Stock that are issued to Optionee following exercise of the
Option for credit against the withholding obligation at the Market Value per
Share of such shares on the exercise date. In accordance with Section 16 of the
Plan, in no event will the fair market value of the shares of Common Stock to be
withheld or delivered pursuant to this Section 9 to satisfy applicable
withholding taxes exceed Optionee’s estimated tax obligations based on the
maximum statutory tax rates in the applicable taxing jurisdiction.


10.    Limitations on Transfer of Option. The Option may not be transferred or
assigned by Optionee other than (i) upon death, by will or the laws of descent
and distribution, (ii) pursuant to a qualified domestic relations order or (iii)
to a fully revocable trust to which Optionee is treated as the owner for federal
income tax purposes. The Option may be exercised, during the lifetime of
Optionee, only by Optionee, or in the event of his or her legal incapacity, by
his or her guardian or legal representative acting on behalf of Optionee in a
fiduciary capacity under state law or court supervision.


11.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however, the
Option shall not be exercisable if the exercise thereof would result in a
violation of any such law.


12.    Adjustments. The Option is subject to adjustment to prevent dilution or
enlargement of the rights of Optionee that would otherwise result from changes
in the capital structure of the Company or from certain corporate transactions
or events as provided in Section 11 of the Plan.
13.    Availability of Common Shares. The Company shall at all times until the
expiration of the Option reserve and keep available, either in treasury or out
of authorized but unissued Common Shares, the full number of Optioned Shares
deliverable upon the exercise of this Option.
14.    Relation to Other Benefits. Any economic or other benefit to Optionee
under the Award Letter or these Terms and Conditions shall not be taken into
account in determining any benefits to which Optionee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company.


15.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to these Terms and Conditions to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall materially impair the rights
of Optionee under the Award Letter or these Terms and Conditions without
Optionee’s consent.




Stock Option Terms and Conditions
CMD Purview March 2019
5

--------------------------------------------------------------------------------




16.    Severability. In the event that any provisions of these Terms and
Conditions shall be invalidated for any reason by a court of competent
jurisdiction, the invalidated provision shall be deemed to be separable from the
other provisions hereof, and the remaining provisions hereof shall continue to
be valid and fully enforceable.


17.    Relation to Plan.


(a) General. These Terms and Conditions are subject to the terms and conditions
of the Plan. In the event of any inconsistent provisions between these Terms and
Conditions and the Plan, the Plan shall govern. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan. All
references in these Terms and Conditions to the Company shall include, unless
the context in which it is used suggests otherwise, its subsidiaries, divisions
and affiliates.


(b) Compliance with Section 409A of the Code. The Company and Optionee
acknowledge that, to the extent applicable, it is intended that the option
covered by these Terms and Conditions comply with the provisions of Section 409A
of the Code, and the option shall be administered in a manner consistent with
this intent. Any amendments made to comply with Section 409A of the Code may be
retroactive to the extent permitted by Section 409A of the Code and may be made
by the Company without the consent of Optionee. Any reference herein to Section
409A of the Code will also include any regulations or any other formal guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service.


18.    Successors and Assigns. The provisions of the Award Letter and these
Terms and Conditions shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and permitted assigns
of Optionee, and the successors and assigns of the Company.


19.    Governing Law. The Award Letter and these Terms and Conditions shall be
governed by and construed in accordance with the internal substantive laws of
the State of Delaware.


20.    Notices. Any notice to the Company provided for herein shall be in
writing, marked to the attention of the Corporate Controller at 7 West Seventh
Street, Cincinnati, Ohio 45202 and any notice to Optionee shall be addressed to
Optionee at his or her address currently on file with the Company. Any written
notice shall be deemed to be duly given if and when delivered personally or
deposited in the United States mail, first class mail, postage prepaid. Any
party may change the address to which notices are to be given hereunder by
written notice to the other party as herein specified (provided that for this
purpose any mailed notice shall be deemed given on the third business day
following deposit in the United States mail).


21.    Definitions.


(a) “Cause” shall mean Optionee shall have committed prior to termination of
employment any of the following acts:


(i) An intentional act of fraud, embezzlement, theft, or any other material
violation of law in connection with Optionee’s duties or in the course of
Optionee’s employment;


(ii) Intentional wrongful damage to material assets of the Company;




Stock Option Terms and Conditions
CMD Purview March 2019
6

--------------------------------------------------------------------------------




(iii) Intentional wrongful disclosure of material confidential information of
the Company;


(iv) Intentional wrongful engagement in any competitive activity that would
constitute a material breach of the duty of loyalty;


(v) Intentional breach of any stated material employment policy of the Company;
or


(vi) Intentional neglect by Optionee of Optionee’s duties and responsibilities.


For purposes of Section 21(a)(v), “material employment policy of the Company”
includes, but is not limited to, any of the following policies:  Equal
Employment Opportunity, Anti-Harassment, the policy prohibiting workplace
violence, wage & hour policies, or the prohibition on the falsification of
Company records.
(b) “Competing Business” shall mean:


(i) Any of the following named companies, or any other business into which such
company is merged, consolidated, or otherwise combined, and the subsidiaries,
affiliates and successors of each such company:




Amazon
J.C. Penney
Sears
Burlington Coat Factory
Kohl’s
Target
Dillard’s
Nordstrom
TJX
Hudson’s Bay
Ross Stores
Walmart





or


(ii) Any business or enterprise engaged in the business of retail sales that (1)
had annual revenues for its most recently completed fiscal year of at least $4.0
billion; and (2) both (i) offers a category or categories of merchandise (e.g.,
Fine Jewelry, Cosmetics, Kids, Big Ticket, Housewares, Men’s, Dresses), any of
which are offered by the Company (and its subsidiaries, divisions or controlled
affiliates), and (ii) the revenue derived by such other retailer during such
retailer’s most recently ended fiscal year from such category or categories of
merchandise represent(s), in the aggregate, more than 50% of the Company’s (and
its subsidiaries, divisions or controlled affiliates) total revenues for the
most recently completed fiscal year derived from the same category or categories
of merchandise.


(c) “Confidential Information” shall mean any data or information that is
material to the Company and not generally known to the public, including,
without limitation: (i) price, cost and sales data; (ii) the identities and
locations of vendors and consultants furnishing materials and services to the
Company and the terms of vendor or consultant contracts or arrangements; (iii)
lists and other information regarding customers and suppliers; (iv) financial
information that has not been released to the public; (v) future business plans,
marketing or licensing strategies, and advertising campaigns; or (vi)
information about the Company’s employees and executives, as well as the
Company’s talent strategies including but not limited to compensation, retention
and recruiting initiatives.


Stock Option Terms and Conditions
CMD Purview March 2019
7

--------------------------------------------------------------------------------






(d) “Good Reason” shall mean:


(i) A material diminution in Optionee’s base compensation;


(ii) A material diminution in Optionee’s authority, duties or responsibilities;


(iii) A material change in the geographic location at which Optionee must
perform the Optionee’s services; or


(iv) Any other action or inaction that constitutes a material breach by the
Company of an agreement under which Optionee provides services.


22.    Data Privacy. Optionee hereby explicitly accepts the Option and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of personal data as described in the Award Letter and/or these Terms
and Conditions by and among the Company and its subsidiaries and affiliates for
the exclusive purpose of implementing, administering and managing Optionee’s
participation in the Plan.


(a) Optionee understands that the Company holds certain personal information
about Optionee, including, but not limited to, Optionee’s name, home address and
telephone number, date of birth, social security number or other identification
number, salary, nationality, job title, Common Shares held, details of all
Options or any other entitlement to Common Shares awarded, canceled, exercised,
vested, unvested or outstanding in Optionee’s favor, for the purpose of
implementing, administering and managing the Plan (the “Data”).


(b) Optionee understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the United States or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
the United States. Optionee understands that Optionee may request a list with
the names and addresses of any potential recipients of the Data by contacting
Optionee’s local human resources representative.


(c) Optionee authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Optionee’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom Optionee may elect to deposit any Common Shares
acquired.


(d) Optionee understands that Data will be held only as long as is necessary to
implement, administer and manage Optionee’s participation in the Plan.


(e) Optionee understands that Optionee may, at any time, view the Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Optionee’s local human resources
representative.


(f) Optionee understands, however, that refusing or withdrawing Optionee’s
consent may affect Optionee’s ability to participate in the Plan.




Stock Option Terms and Conditions
CMD Purview March 2019
8

--------------------------------------------------------------------------------




23.    Acceptance of Award. By accepting this award, Optionee agrees as follows:


(a) Noncompetition. During the term of Optionee’s employment with the Company
and for the 12 [24 for CEO] month period beginning on the date that Optionee’s
employment with the Company ceases for any reason, Optionee shall not act in any
capacity (whether as an employee, agent, consultant, advisor, independent
contractor, proprietor, partner, officer, director, manager, owner, financier,
joint venturer, or otherwise), for any of the following companies, or any
business into which such company is merged, consolidated, or otherwise combined:
 Amazon, Burlington Coat Factory, Dillard’s, Hudson’s Bay, J.C. Penney, Kohl’s,
Nordstrom, Ross Stores, Sears, Target, TJX and Walmart, and the subsidiaries,
affiliates and successors of each such company, or a Restricted Business.  A
“Restricted Business” means any business or enterprise engaged in the business
of retail sales that had annual revenues for its most recently completed fiscal
year of at least $4 billion; and both (i) offers a category or categories of
merchandise (e.g., Fine Jewelry, Cosmetics, Kids, Big Ticket, Housewares, Men’s,
Dresses), any of which are offered in stores, online or through an alternate
channel directly by the Company, and (ii) revenue derived by such other retailer
during such retailer’s most recently ended fiscal year from such category or
categories of merchandise represent(s), in the aggregate, more than 50% of the
Company’s total revenues for the most recently completed fiscal year derived
from the same category or categories of merchandise.


(b) Nonsolicitation. Optionee agrees that Optionee will not directly or
indirectly at any time during the period of Optionee’s employment with the
Company and for the 24 month period beginning on the date that Optionee’s
employment with the Company ceases for any reason, solicit or otherwise entice
any of the Company’s employees to resign from their employment by the Company,
whether individually or as a group. Optionee acknowledges that this covenant is
necessary to enable the Company to maintain the confidentiality of its
Confidential Information, to avoid inevitable disclosure of such Confidential
Information, to protect the Company’s goodwill with its Customers and to protect
against unfair competition and to retain its’ competitive advantage. “Customer”
means any person or entity which at the time of Optionee’s cessation of
employment with the Company is, or was within two years prior to such cessation
of employment, a customer of the Company.


(c) Confidential Information. In order to protect the Company’s Confidential
Information, Optionee agrees that during the period of Optionee’s employment
with the Company and thereafter, Optionee will not disclose nor provide to
anyone, and will not use, modify, copy or adapt (except in the course of
performing Optionee’s duties for the Company) any of the Company’s Confidential
Information. Optionee specifically agrees that Optionee’s obligation not to use,
modify, copy, adapt, disclose, or provide to third parties any of the Company’s
Confidential Information shall survive termination of Optionee’s employment with
the Company, regardless of the grounds for such termination.


(d) Breach. Optionee acknowledges and agrees that if Optionee should breach any
of the covenants, restrictions and agreements contained herein, irreparable loss
and injury would result to the Company, and that damages arising out of such a
breach may be difficult to ascertain. Optionee therefore agrees that in the
event of any such breach, all vested and unvested Optioned Shares covered by
this award shall be immediately forfeited and cancelled and, in addition to all
other remedies provided at law or at equity, the Company may petition and obtain
from a court of law or equity all necessary temporary, preliminary and permanent
injunctive relief to prevent a breach by Optionee of any covenant contained in
these Terms and Conditions.


(e) Enforcement. The parties hereby agree that if the scope or enforceability of
any of the covenants contained in these Terms and Conditions is in dispute, a
court or other trier of fact may modify


Stock Option Terms and Conditions
CMD Purview March 2019
9

--------------------------------------------------------------------------------




and enforce the covenant in the form necessary to provide the Company with the
maximum protection afforded by applicable law.


(f) Extension of Obligations. If Optionee breaches any of the provisions of
these Terms and Conditions, and if the Company brings legal action for
injunctive relief, such relief shall have the duration specified in Section
23(a) or Section 23(b) as relevant, commencing from the date such relief is
granted.


(g) Other Restrictions or Covenants. The covenants, restrictions and agreements
contained herein are in addition to any noncompetition, nonsolicitation or
confidentiality agreements Optionee has entered or may inter into with the
Company pursuant to the Company’s Executive Severance Plan, Senior Executive
Severance Plan, or otherwise.


(h) References to Company. Optionee is employed by Macy’s, Inc. or one of its
controlled affiliates, subsidiaries or divisions (collectively “Macy’s
Affiliates”). References in these Terms and Conditions to Company shall include
references to Macy’s Affiliates.






Stock Option Terms and Conditions
CMD Purview March 2019
10